DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on March 05, 2020 and preliminary amendment concurrently filed therewith.  In virtue of this preliminary amendment, claims 1-15 are now pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 13-15 are objected to because of the following informalities:  
Claim 13, in line 1, “a” should be changed to --the--
Claim 14, in line 5, --the-- should be inserted between “which” and “detection”
Claim 15, in line 3, “a PIR sensor” should be changed to --the PIR sensor--
Claim 15, in line 3, “a plurality” should be changed to --the plurality--
Claim 15, in line 4, “a detection area” should be changed to --the detection area--
Claim 15, in line 5, “a detection region” should be changed to --the detection region--
Claim 15, line 6, --the-- should be inserted before “detection region”
Claim 15, line 6, --the-- should be inserted before “detection zones”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Micko et al. (US 2018/0335342).

    PNG
    media_image1.png
    856
    735
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    435
    786
    media_image2.png
    Greyscale

With respect to claim 2, Micko discloses that further comprising a signal processing unit (111, e.g., processor) which is configured to determine the direction-dependent periodicity of the detection zones in the detection region of the PIR sensor (see figure 1).

With respect to claim 4, Micko discloses that wherein the detection zones have a spatially periodic arrangement (see figure 5) with direction-dependent periodicity in accordance with first and second directions (501, 506) which are orthogonal to one another in the detection region (521-561) of the motion sensor device (see figure 5).
With respect to claim 5, Micko discloses that wherein the optical unit is configured to image groups of the detection zones via a respective imaging in the detection area of the PIR sensor (see figures 4A-4B).
With respect to claim 6, Micko discloses that wherein a number of the detection zones of a respective one of the groups of detection zones corresponds to a number of the sensor elements of the PIR sensor (figures 2 and 4 show the number of the detection zones corresponding to the number of sensor elements thereof).
With respect to claim 7, Micko discloses that wherein an arrangement of the detection zones of the respective group of detection zones corresponds to the arrangement of the sensor elements of the PIR sensor which are arranged adjacent to one another (see figures 2 and 4).
With respect to claim 8, Micko discloses that wherein the optical unit is configured to superimpose a plurality of the groups (510-560) of the detection zones in the detection area of the PIR sensor (see figure 5).

With respect to claim 10, Micko discloses that wherein for imaging into the detection area of the PIR sensor, the optical unit is configured to scale the respective group of the detection zones in a second dimension (506) orthogonal to the first dimension, said second dimension extending in the second direction in the detection region of the PIR sensor (see figure 5).
With respect to claim 11, Micko discloses that wherein the optical unit is configured to image all of the detection zones of the detection region of the PIR sensor completely in the detection area of the PIR sensor (see figures 4-5).
With respect to claim 12, Micko discloses that wherein the PIR sensor comprises two or four of the sensor elements arranged adjacent to one another (see figure 2A, e.g., having four sensor elements 212A-212D).
With respect to claim 13, Micko discloses that a lighting system (paragraph 0023, e.g., “turning a light on or off”) comprising: a motion sensor device (100) according to claim 1 (see figure 1).
With respect to claim 14, Micko discloses in figures 1-2 and 4-5 a method for operating a motion sensor device (100, e.g., a motion sensor), wherein the motion sensor device comprises a PIR sensor (210, e.g., PIR detector) having a plurality of sensor elements (212A-212D) arranged adjacent to one another whose active sensor surfaces form a detection area (211, e.g., substrate surface or detection surface) of the PIR sensor, wherein the method comprises: imaging (paragraph 0022, e.g., “a detector for a thermal camera to create a thermal image”) of a detection 
With respect to claim 15, Micko discloses that wherein the method is performed with the motion sensor device comprising a PIR sensor (210) having a plurality of sensor elements (212A-212D) arranged adjacent to one another, whose active sensor surfaces form a detection area (211) of the PIR sensor; and an optical unit (404) which is configured to image a detection region (400) of the PIR sensor, which detection region comprises detection zones, on the detection area of the PIR sensor (figures 2 and 4); wherein the detection zones in the detection region of the PIR sensor have a spatially periodic arrangement with direction-dependent periodicity (figures 5-6 shows a spatially periodic features thereof).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Shpater – US 6,215,399
Prior art Micko – US 2009/0302220
Prior art Micko – US 2005/0236572


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        January 25, 2022